In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                          Filed: December 14, 2018
                                  Refiled in Redacted Form: March 7, 2019

*************************
Q.P.,                      *                                              UNPUBLISHED
                           *
                           *                                              No. 15-449V
               Petitioner, *
v.                         *                                              Special Master Gowen
                           *
SECRETARY OF HEALTH        *                                              Joint Stipulation; TDaP; MMR;
AND HUMAN SERVICES,        *                                              Chronic Inflammatory
                           *                                              Demyelinating Polyneuropathy
                           *                                              (CIDP).
               Respondent. *
*************************

Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Jennifer Leigh Reynaud, United States Department of Justice, Washington, DC, for respondent.

                                      DECISION ON STIPULATION1

      On May 4, 2015, Q.P., (“petitioner”) filed a petition in the National Vaccine Injury
Compensation Program (“Program”).2 Petition (ECF No. 1). Petitioner alleged that he suffered
from chronic inflammatory demyelinating polyneuropathy (“CIDP”) as a result of receiving a
TDaP vaccination on August 9, 2012 and an MMR vaccination on August 27, 2012. Id. at
Preamble.

        On December 14, 2018, the parties filed a joint stipulation in which they stated that a
decision should be entered awarding compensation to petitioner. Stipulation (ECF No. 84).
Respondent denied that petitioner’s alleged CIDP and residual effects were caused-in-fact by Tdap
vaccine and/or MMR vaccine, and denied that Tdap vaccine and/or MMR vaccine caused
petitioner any other injury or his current condition. Id. at ¶ 6.

1
  When this decision was originally filed, the undersigned advised the parties of his intent to post it on the United
States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501
(note) (2012) (Federal management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), petitioners filed a motion to redact certain information. This decision is being reissued with minimal
changes, including redaction of the petitioner’s name in the case caption to initials. Except for those changes and this
footnote, no other substantive changes have been made. This decision will be posted to the Court’s website with no
further opportunity to move for redaction.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(“Vaccine Act” or “the Act”).
        Maintaining their above-stated positions, the parties nevertheless now agree that the issues
between them shall be settled and that a decision should be entered awarding compensation to
petitioner according to the terms of the joint stipulation attached hereto as Appendix A.

         The joint stipulation awards:

         A lump sum of $960,000.00 in the form of a check payable to petitioner. This amount
         represents compensation for all damages that would be available under 42 U.S.C. §
         300aa-15(a).

      I find the stipulation reasonable and I adopt it as the decision of the Court in
awarding damages, on the terms set forth therein.

        Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.3

         IT IS SO ORDERED.

                                                                s/Thomas L. Gowen
                                                                Thomas L. Gowen
                                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.

                                                           2